WYMAN, District Judge.
In view of the fact that the cases were submitted upon agreed statements of fact, the only question remaining is oné of law, viz: Whether or not section 64a, Title 12, U.S.C.A., relieves the defendant from the so-called “Double Liability” heretofore existing against stockholders in national banking associations. In my opinion it would serve no good purpose for me to indulge in a lengthy discussion of the matters and law involved. I regard it as sufficient to state that the statute is clear and unambiguous, speaks in plain language and is susceptible to but one meaning. The statute in question reads as follows: “The additional liability imposed upon shareholders in national banking associations by the provisions of sections 63 and 64 of this title shall not apply with respect to shares in any such association issued after June 16, 1933. Such additional liability shall cease on July 1, 1937, with respect to all shares issued by any association which shall be transacting the business of banking on July 1, 1937.”
When considered together with other banking legislation enacted at or about the same time it seems to me that abundant evidence is afforded of a manifest purpose and intention on the part of the Congress to do away with the so-called “stockholders’ double liability” and to ultimately abandon the same as a policy in the regulation of the banking business.
Shares of stock evidenced by the certificates involved in these cases at bar were admittedly sold and issued to the defendant in each case long subsequent to June 16, 1933, the date specified in the statute; the purchase price was paid in cash, and, in my opinion, these shares of stock clearly come within the purview of the statute and the shareholder owning them is exempted from the so-called “stockholders’ double liability”.
Upon presentation of the necessary and proper order adopting the stipulated facts as the findings of the Court, together with proper conclusions of law and order for judgment in conformity with the foregoing, in each case, the same will be signed and entered of record.